ORDER

PER CURIAM:
AND NOW, this 10th day of December, 2003, upon consideration of the Report and Recommendations of the Disciplinary Board dated September 19, 2003, it is hereby
ORDERED that DENNIS J. MARK be subjected to a PUBLIC CENSURE before the Supreme Court and that he be placed on Probation for a period of one year with a practice monitor, subject to the following Conditions:
a. Respondent shall select a practice monitor subject to the approval of the Office of Disciplinary Counsel. Respondent shall cooperate fully with his practice monitor.
b. The practice monitor shall do the following during the period of Respondent’s probation:
*10281. Meet with the Respondent at least monthly and review all client files to ensure that proper and timely representation is being provided to all clients;
2. Meet with the Respondent at least monthly and review all client files to ensure that all proper and timely communication is being provided to all clients;
3. File with the Executive Director & Secretary of the Board quarterly written reports that the above conditions have been met; and
4. Immediately report to the Executive Director and Secretary of the Board any violation by the Respondent of the terms and conditions of probation.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.